DETAILED ACTION
In response to the Amendments filed on November 23, 2022, claims 1 and 36 are amended; and claims 37 and 38 are cancelled. Currently, claims 1-5, 7-10, 13, and 36 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: the recitation of “a interface” on pg. 9, line 16 should be recited as --an interface--.  
Appropriate correction is required.

Claim Interpretation
The term “pre-filled” is means that the bag or bag set is filled with the analgesic of anesthetic drug by a pharmaceutical company, in such a way that it can be shelved and/or supplied by conventional pharmaceutical supply chain” on instant pg. 3, lines 25-28.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “at least one means” on lines 12-13 of claim 1. It is noted that the claim continues to requiring the label/marking on the drug storage bag see lines 16-20 and the instant disclosure discloses that such structure allows for the drug storage bag to be customized for a specific pump or pump group, see pg. 4, lines 21-30. Therefore, the claim is reciting the structure of drug storage bag being customized for a specific pump or pump group.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1-5, 7-10, 13, and 36 are objected to because of the following informalities: 
Claims 1 and 36: the recitations of “calculation of dosage of the analgesic and/or an anesthetic drug” (line 31 of claim 1 and line 29 of claim 36)  and “based on direct one to one information provision” (line 32 of claim 1 and line 30 of claim 36) should be recited as --calculation of dosage of the at least one analgesic and/or anesthetic drug-- and --based on the direct one to one information provisions-- to avoid any confusion of antecedent basis for the recitations since the claims already requires at least one analgesic and/or anesthetic drug on lines 4 of claims 1 and 36 and direct one to one information provision on line 27 of claim 1 and line 25 of claim 36, respectively.
Claims 2-5, 7-10, and 13 are objected for incorporating the above informalities through their respective claim dependencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, 13, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 36, the newly added limitations appears to be new matter because the instant disclosure does not provide sufficient support including the cited [0040], [0048], [0050], and [0051] of the publication:
First, regarding “one or more data related to…execution of a right and/or automatic choice of an infusion protocol from available infusion protocols;” the instant disclosure only provide sufficient support for the information provided by the label/marking including a preferred infusion protocol (pg. 10, line 5; published [0048]) but not of available infusion protocols.
Second, regarding “wherein the available protocols comprise an intermediate infusion protocol and a final infusion protocol;” the instant disclosure does not provide support for “available protocols” being part of the information of the label/marking, see above. Instead, the instant disclosure discloses that a drug/medical device system comprises an interface function through the administration protocol including the intermediate and/or final infusion protocol (pg. 9, lines 18-19; published [0044]). 
Lastly, regarding “execution of the right and/or automatic choice of the infusion protocol comprises calculation of dosage of the analgesic and/or an anesthetic drug to be administered based on direct one to one information provision to the pump from the label/marking concerning the drug type and the drug concentration,” the instant disclosure is silent to any calculations. The closest support for this feature is that “the code [safety limits code] is used by the pump to compute safety infusion limits for each separate drug according to the information on the label/marking” on pg. 10, lines 16-23; published [0051]. Applicant’s arguments on pg. 11 of the Remarks for support of this feature is not persuasive because the arguments are not supported by the instant disclosure. Although examiner agrees that it may be obvious for calculation of dosage of the respective drugs, the instant disclosure does not provide sufficient disclosure for calculation to being inherent to the instant disclosure. 
Therefore, since the instant disclosure does not provide sufficient support for all of the newly added limitations, the newly added limitations is considered to be new matter. 
Moreover, since the instant disclosure is silent to any calculations, the limitation has been interpreted as follow. For the purpose of continuous examination, since the claim requires that the information be “one or more data related to…execution of a right and/or automatic choice of an infusion protocol…and wherein execution of the right and/or automatic choice of the infusion protocol comprises calculation of dosage…based on direct one to one information provision to the pump and the label/marking concerning the drug type and the drug concentration”, the limitation is interpreted as any information regarding the amount of the at least one analgesic and/or anesthetic drug to be administered that is transferred from the label/marking to the pump along with the data related to drug type and drug concentration.
Claims 2-5, 7-10, and 13 are rejected for incorporating the above new matter issues through their respective claim dependencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7-10, and 13, as best understood (see above for interpretation details), are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US Pat. No. 5,935,099) in view of Flaherty (US Pub. No. 2002/0072733 A1), and Gustafsson (US Pat. No. 6,007,529) further in view of De La Huerga (US Pub. No. 2002/0038392 A1).
Claim 1. Peterson discloses a drug and medical device system for administering an analgesic and/or an anesthetic drug (col. 8, lines 46-49; i.e., analgesic) to a patient via IV route or a central nerve block or a peripheral nerve block (col. 8, line 54; i.e., since the pump is capable of infusing for intravenous therapy, the pump is capable of being used to administer the analgesic to a patient via an IV route), comprising: 
a pump (100) for administering at least one analgesic and/or anesthetic drug (col. 8, lines 46-49),
a drug storage bag or a storage bag set (104) (col. 4, lines 3-9; i.e., cassette 104 comprises a fluid reservoir 108 as illustrated in Fig. 1  contained within cassette 104), 
wherein since Peterson discloses that pump 100 being used for delivery of analgesics (col. 30, lines 4-7) and that cassette 104 comprises a indicia indicating the type of drug, the centration of the drug, and the volume of the fluid reservoir or the amount of drug pump per activation of the pump (col. 37, lines 51-57), a skilled artisan would have recognized that when pump 100 is being used for pain control therapy or patient controlled analgesia, fluid reservoir 108 of cassette 104 would be pre-filled with the analgesic so that when cassette 104 is mounted to pump 100, the indicia on the cassette can be identified by the cassette identification system for operation of the pump to deliver analgesics;
wherein the drug storage bag or storage bag set is customized for a specific pump or pump group by at least one means (i.e., cassette identification system) whereby the pump and the storage bag or storage bag set communicate with each other to coordinate administration of the at least one analgesic and/or anesthetic drug to the patient (i.e., cassette 104 is customized for pump 100, see Cassette Identification Systems and Methods col. 37, line 49 until col. 40, line 62 for additional details), wherein: 
the storage bag or storage bag set comprises a label/marking (i.e., indicia), providing information in a visual and/or wireless way to the pump directly (col. 38, lines 37-50; i.e., indicia in the form of projections is a visual way to provide information to the pump directly) or through the internet, 
the label/marking comprising a one-dimensional or two-dimensional bar-code identification (via incorporated reference US Pat. No. 5,531,697 (Olsen) on col. 38, lines 4-7, wherein Olsen discloses that cassette indicia being a bar code, see col. 2, lines 54-55 and col. 11, lines 61-64; i.e., since the bar code is similar to printed text on the cassette) and/or a chip with an RFID/NFC antenna, 
the information provided to the pump comprises one or more data related to drug type and drug concentration (col. 37, line 55), solvent, bag volume (col. 37, lines 55-56), drug batch, administration route, maximum limits for safe infusion per patient code, and execution of a right and/or automatic choice of an infusion protocol from available infusion protocols (col. 37, lines 56-65; i.e., information regarding execution of a right and/or automatic choice of an infusion protocol from available infusion protocols as information on whether an authorized or unauthorized cassette is attached, wherein the available infusion protocols including 1) continuing to operation when an authorized pump is attached and 2) preventing operation if an unauthorized cassette is attached); 
wherein the available infusion protocols comprise an intermediate infusion protocol (i.e., determining whether the cassette attached is an authorized cassette) and a final infusion protocol (i.e., the final protocol associated with 1) continuing to operation when an authorized pump is attached or 2) preventing operation if an unauthorized cassette is attached); 
wherein direct one to one information provision to the pump from the label/marking concerning the drug type and the drug concentration enables the right and/or automatic choice of the infusion protocol (col. 38, lines 27-36 and col. 39, lines 6-13; i.e., wherein microprocessor 182 of pump 100 prevents initiation or continuation of pumping operation if the appropriate signal from cassette identification sensor 196 is not received. It is noted that the signal from the cassette identification sensor 196 is interpreted as the claimed “direct one to one information provision” and the limitation of “a right and/or automatic choice of the infusion protocol” is interpreted as being an infusion protocol that does not cause an error or alarm); 
wherein execution of the right and/or automatic choice of the infusion protocol comprises calculation of dosage of the analgesic and/or a anesthetic drug to be administered based on direct one to one information provision to the pump from the label/marking concerning the drug type and the concentration (col. 57, lines 56-57; i.e., since Peterson discloses transferring information related to the amount of the at least one analgesic and/or anesthetic drug to be administered with the amount of drug pumped per activation along with drug type and drug concentration and the dosage of drug delivered by the pump depends on these information.
While Peterson discloses pump 100 being used for pain control therapy including delivering an analgesic (col. 30, lines 4-7), Peterson does not explicitly disclose how fluid reservoir 108 is filled. Accordingly, Peterson does not explicitly disclose “wherein the drug and medical device system comprising a drug storage bag or storage bag set is pre-filled pharmaceutically or in a pharmaceutical compounding facility with a drug, and wherein the drug pre-filled storage bag has long-term stability with a shelf-life of the drug-pre-filled bag/set of at least 1 month” on lines 11-14 of claim 1. 
First, it is noted that how the drug storage bag or storage bag set is filled is considered to be a product-by-process limitation. In particular, the limitation of lines 7-10 appears to only require that the bag be filled with the drug prior and how the bag is filled (whether being filled by a pharmaceutical company or a pharmaceutical compounding facility) does not appear to further limit the structure of the drug storage bag. Accordingly, since Peterson discloses that fluid when pump 100 is used for pain control therapy (col. 30, lines 4-7), it would have been obvious to one of ordinary skill at the time of the invention that fluid reservoir 108 of Peterson would be filled with the analgesic to be delivered prior to being mounted with pump 100 to deliver the analgesic for the pain control therapy.
Moreover, it is noted that Flaherty also discloses a drug and medical device system comprising a pump (10) for administering at least one analgesic and/or anesthetic drug ([0048]) and a drug storage bag or storage bag set (30) ([0057]) pre-filled with the at least one analgesics and/or anesthetic drug ([0059]; i.e., since reservoir 30 may be prefilled by a cooperating drug manufacturer, interpreted as being a pharmaceutical company). Moreover, Flaherty discloses it is well-known for such systems for the reservoir to be prefilled by the device manufacturer, a cooperating drug manufacturer (or pharmaceutical company), or may include external filling means ([0059]). Therefore, since both Peterson and Flaherty are drawn to drug and medical systems, it would have been further obvious to one of ordinary skill at the time of the invention to modify Peterson with fluid reservoir 108 being pre-filled pharmaceutically since Flaherty discloses being prefilled by a cooperating drug manufacturer is a known alternative method for how a reservoir is filled with the drug for delivery ([0059]). 
Secondly, both Peterson and Flaherty does not further disclose that “wherein the drug pre-filled storage bag has long-term stability with a shelf-life of the drug-pre-filled bag/set of at least 1 month” (lines 13-14). However, it is noted that Gustafsson discloses a pre-filled (col. 4, lines 47-52) medical fluid container in the form of a storage bag and that it is well-known for medical fluid containers to have material property allowing for the medicament filled therein for long term storage including a shelf-life of at least one month (col. 3, lines 3-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify fluid reservoir 108 of cassette 104 of Peterson with the feature of the storage bag composition allowing for medicament held in the storage bag having a shelf-life of at least one month in the storage bag as taught by Gustafsson since such a container is capable of being sterilized and designed with an improved barrier against environmental oxygen and moisture for long term storage with a predetermined quality (col. 4, lines 3-30 of Gustafsson).
However, even if the incorporated by reference teaching of a barcode being the form of printed text by Olsen as explained above is not sufficient for Peterson disclosing a one-dimensional or two-dimensional bar-code identification, it is well-known in the art for bar-codes being a two-dimensional bar-code, as evidenced by De La Huerga on Fig. 15. In particular, it is noted that De La Huerga also discloses a drug and medical device system comprising drug bags 140 with tags 200 for providing information in a visual and/or wireless way to a pump of the system (Abstract) including delivery parameters, obtaining delivery parameters for at least one bag (interpreted as infusion protocol) and other drug specific information including drug type and concentration ([0112]) comprising a bar code or RFID tag ([0030]); wherein the bar-code comprises a one-dimensional or two-dimensional bar-code (Fig. 15). Therefore, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the bar code of Peterson to being in the form of a two-dimensional bar code as illustrated by De La Huerga since bar codes being two-dimensional are well-known in the art as identifying indicia.
Claim 2. Peterson in view Flaherty, Gustafsson, and De La Huerga discloses the system according to claim 1, wherein Gustafsson further discloses that the drug storage bag or storage bag set comprises a multilayer film that has a surface in contact with the at least one analgesic and/or anesthetic drug, wherein the multilayer film comprises a material selected from the group consisting of ethylenevinylacetate (EVA), a linear polyolefinic polymer, a cyclic polyolefinic polymer, and combinations thereof (col. 10, lines 1-19; i.e., polyethylyne is a polyolefinic polymer), and inner layers made of barrier materials to moisture (col. 10, lines 19-23; i.e., shield against moisture), gases (col. 9, line 53-60; i.e., inner oxygen barrier), and UV light (col. 9, lines 25-29, i.e., aluminum foil). Therefore, it would have been obvious to one of ordinary skill at the time of the invention that the modified fluid reservoir of Peterson in view Flaherty, Gustafsson, and De La Huerga also comprises the claimed multilayer film as disclosed by Gustafsson since such features allows for the container to be sterilized and provide an improved barrier against environmental oxygen and moisture for long term storage with a predetermined quality (col. 4, lines 3-30 of Gustafsson).
Claim 5. Peterson in view Flaherty, Gustafsson, and De La Huerga discloses the system according to claim 1, wherein Peterson further discloses the drug storage bag or storage bag set is adjusted for portable use (col. 15, lines 9-13; i.e., since pump 100 of Peterson is ambulatory, cassette 104 is adjusted for portable use), wherein cassette 104 comprises a single storage bag (108) equipped with an individual external packaging (col. 38, lines 58-62; i.e., housing structure of cassette 104 including a base 544 and a base plate 542 illustrated in Figs. 24, 25, and 27); or the storage bag set is equipped with a collective packaging. 
Claim 7. Peterson in view Flaherty, Gustafsson, and De La Huerga discloses the system according to claim 1, wherein while Peterson discloses delivering an analgesic for pain control therapy (col. 30, lines 4-7), Peterson does not explicitly disclose that the analgesic drug is selected from the group consisting of morphine, oxycodone, fentanyl, sufentanil, and pethidine, and/or wherein the anesthetic drug is selected from the group consisting of ropivacaine, lidocaine, bupivacaine, and cloroprocaine. However, Flaherty also further discloses fluid delivery system for treating pain or chronic pain, wherein the medication delivered includes morphine ([0048]). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to further modify Peterson in view of Flaherty and Gustafsson with the feature of the analgesic drug is selected from the group consisting of morphine, oxycodone, fentanyl, sufentanil, and pethidine, as disclosed by Flaherty ([0048]; i.e., since morphine, a known analgesic, being suitable to be delivered with an ambulatory infusion device).
Claim 8. Peterson in view Flaherty, Gustafsson, and De La Huerga discloses the system according to claim 1, wherein Peterson further discloses that the system comprises a patient feedback function and interface (124, 126, 128, 130; see col. 4, lines 18-27 and telephone via modems 310, 320, see col. 18, lines 36-63 and Fig. 13; i.e., wherein patient feedback function includes talking with the clinician and inputting selections via screen display and keys 124) by which an analgesic effect is reported by the patient as a value with a range or as an answer to a question asked by the feedback function (Fig. 13; i.e., via talking with the clinician, the patient can report an analgesic effect by answering questions asked by the clinician). It is noted that “by which…function” is interpreted as being a function of the claimed patient feedback function and interface.
Claim 9. Peterson in view Flaherty, Gustafsson, and De La Huerga discloses the system according to claim 1, wherein Peterson further discloses that the system comprises a control function for the patient's identification and administration route verification before administration start up (col. 19, lines 27-37; i.e., via software of caregiver pump 200), and for providing a commensurate control report (col. 20, lines 45-47; i.e., status report by the caregiver).
Claim 10. Peterson in view Flaherty, Gustafsson, and De La Huerga discloses the system according to claim 1, wherein Peterson further discloses pump 100 being equipped with alarm 194 such as visual alarms and/or audible alarm (col. 6, lines 18-22 and col. 11, lines 29-30; i.e., issue alarms to indicate certain conditions or occurrences to the user), wherein the microprocessor 182 may send an appropriate signal to display 126 or alarm 194 if there is an error in the identification of the cassette 104 (col. 38, lines 32-36). Therefore, Peterson discloses a safety function for warning in case of wrong dosage administration since alarm 194 is capable of warning in case of wrong dosage administration such as the signal generated by microprocessor 182 indicating mounting of an incorrect cassette (col. 38, lines 32-36) since an incorrect cassette could lead to a wrong dosage administration.
Claim 13. Peterson in view Flaherty, Gustafsson, and De La Huerga discloses the system according to claim 1, wherein Peterson further discloses an interface function through which an administration protocol comprising patient identification, the administration route, drug label content identification, intermediate and/or final infusion protocol, monitoring of analgesia level and/or other side-effect information, and therapeutic results can be reported to a local network or the internet to an attending physician (col. 6, lines 31-39; i.e., via pump 200 or computer 204 being locally linked to pump 100, the administration protocol can be reported to the clinician), and through which the attending physician may change the administration protocol within pre-set limits (col. 30, lines 4-38 and col. 31, lines 1-31, particularly, lines 12-13; i.e., options from program are interpreted as the pre-set limits, see lines ).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US Pat. No. 5,935,099) in view of Flaherty (US Pub. No. 2002/0072733 A1), Gustafsson (US Pat. No. 6,007,529), and De La Huerga (US Pub. No. 2002/0038392 A1) further in view of Gaster (US Pub. No. 2005/0040126 A1).
Claim 3. Peterson in view Flaherty, Gustafsson, and De La Huerga discloses the system of claim 1, wherein while Flaherty further discloses a device pouch 351 comprising TYVEK (which is made of polyethylene fibers1) to allow sterilization and maintain sterility of the fluid delivery device ([0102]), Peterson in view Flaherty, Gustafsson, and De La Huerga is silent to a protecting storage case made of cardboard, expanded polystyrene, or other foam sheets. However, it is noted that Gaster also discloses a drug and medical device system comprising pump 21 and bag 7 holding the intravenous fluid ([0039]). Gaster further discloses a carrying case for carrying the system including pump 21 and bag 7 for transportation (Abstract), wherein carrying case 12 would be made with materials including cardboard ([0046]). Therefore, since Peterson in view Flaherty, Gustafsson, and De La Huerga and Gaster are both drawn to a drug and medical device system, it would have been obvious to one of ordinary skill at the time of the invention to further modify Peterson in view of Flaherty and Gustafsson with the feature of a protecting storage case made of cardboard as disclosed by Gaster so as to provide the patient with an apparatus for storing all of the elements of the medical device system with different compartments ([0009]) for concealed transportation (Abstract of Gaster).

Claims 4 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US Pat. No. 5,935,099) in view of Flaherty (US Pub. No. 2002/0072733 A1), Gustafsson (US Pat. No. 6,007,529), and De La Huerga (US Pub. No. 2002/0038392 A1) further in view of Tamari (US Pat. No. 6,517,526 B1).
Claim 4. Peterson in view Flaherty, Gustafsson, and De La Huerga discloses the system according to claim 1, but does not further disclose that the drug storage bag or storage bag set comprises internal micro-striations or any other embossment, or texture that makes a surface in contact with the drug not completely flat. However, it is noted that Tamari also discloses drug storage bag (15), similar to that of IV bags (col. 7, lines 45-46), comprises protrusions 15d that prevents pouch 15 from becoming completely flat (col. 19, lines 31-43; Figs. 7a-7c). Therefore, since Peterson in view Flaherty, Gustafsson, and De La Huerga and Tamari are drawn to drug storage containers, it would have been obvious to one of ordinary skill at the time of the invention to modify the drug storage bag of Peterson in view Flaherty, Gustafsson, and De La Huerga with the feature of the drug storage bag or storage bag set comprises internal micro-striations or any other embossment, or texture that makes the surface in contact with the drug not completely flat as disclosed by Tamari so as to prevent the blocking of an opening of the bag (col. 19, lines 34-35 of Tamari).
Claim 36. Since the limitations of claim 36 requires the similar limitations as that of claims 1, 2, and 4, where the limitations are the same in claim 36 and respective claims 1, 2, and 4, the limitations are rejected in the same manner explained above. The difference between claim 36 and claim 4 is that claim 36 further requires that the surface in contact with the at least one analgesic and/or anesthetic drug comprises internal micro-striations, or any other embossment or texture that makes a surface in contact the drug not completely flat. It is noted that Tamari still discloses this limitation because Tamari discloses flat rigid plate 15c being positioned within pouch 15 such that protrusions 15d causes an inner surface to be textured while the external geometry is flat thereby prevents pouch 15 from becoming completely flat on the interior to allow fluid flow (col. 19, lines 31-43; Figs. 7a-7c). Therefore, since Peterson in view of Flaherty, Gustafsson, and De La Huerga and Tamari are drawn to drug storage containers, it would have been obvious to one of ordinary skill at the time of the invention to modify the drug storage bag of Peterson in view of Flaherty, Gustafsson, and De La Huerga with the feature of the surface in contact with the at least on analgesic and/or anesthetic drug comprises internal micro-striations or any other embossment, or texture that makes a surface in contact with the drug not completely flat (i.e., via protrusions 15d imparting the texture) as disclosed by Tamari so as to prevent the blocking of an opening of the bag (col. 19, lines 34-35 of Tamari).

Response to Arguments
With regards to the previous 35 U.S.C. 112 rejections, the amendments to the claims sufficient cancels claims with the previous confusion. Therefore, the previous 35 U.S.C. 112 rejections of the claims are hereby withdrawn. However, the amendments to claims are appear to require new matter as further explained above.

Applicant's arguments filed on November 23, 2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments on pgs. 8-11, applicant’s arguments that Peterson does not disclose the newly added limitations are not persuasive.
First, it is noted that the newly added limitations are considered new matter and the instant disclosure does not support applicant’s arguments regarding the claim scope of the newly added limitations , see above 35 U.S.C. 112(a) rejection for additional details. 
Moreover, applicant appears to be arguing that the newly added limitation of the “calculation of dosage” requires performing of actual calculation with drug concentration (pgs. 10-11). However, it is noted that as best understood, the present scope of the claims only requires that the label/marking providing information to the pump; and this information includes one or more data related to execution of a right and/or automatic choice of an infusion protocol which comprises calculation of dosage. Therefore, the scope of the limitation has been interpreted as any data related to amount of the at least one analgesic and/or anesthetic drug to be administered (i.e., dosage) that is transferred from the label/marking to the pump along with the data related to drug type and drug concentration. The claim does not require the actual calculations as applicant is arguing. 
Second, in response to applicant’s arguments on pg. 10 regarding the disclosure of Peterson, it is noted that the amount of drug pumped per activation of the pump relate to dosage of the drug by the pump by allowing the pump to determine the activation required in order to deliver the desired dosage of the drug. Therefore, since Peterson discloses that information transferred to the pump from the label/marking includes tube size (col. 37, lines 54-57) and cassette volume per activation (col. 39, lines 6-14), Peterson discloses that the information being transferred by the indicia of the cassette to the pump include data related to the calculation of dosage of the drug as required by the amended claims. 
Further in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific calculations of dosage on second paragraph of pg. 11) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, applicant is advised that such feature may be new matter. 
Lastly, in response to applicant’s arguments on pgs. 11-13, the arguments that Flaherty, Gustafsson, Gaster, and Tamari do not disclose the specifics of the newly added limitations are also not persuasive because Peterson is relied upon for disclosing these limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 what is Tyvek® from https://www.dupont.com/tyvekdesign/design-with-tyvek/why-tyvek.html#:~:text=DuPont%E2%84%A2%20Tyvek%C2%AE%20is,resistance%20is%20of%20prime%20importance. (Accessed on April 28, 2021).